Case 2:21-cv-06227-SRC-CLW Document5 Filed 04/28/21 Page 1 of 6 PagelD: 44

Clifford J. Ramundo

299 Forest Avenue
Paramus, New Jersey 07652
Tel: (201)599-0412

Fax: (201) 599-9766

Email: cjr@cramundo

 

Attorney for Defendant
UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
X
TAMARA WAREKA,
Plaintiff,
Civil Action No. 2:21-cv-06227-SRC-CLW
-against-

ANSWER AND JURY DEMAND
DIMITRY RABKIN, M.D., P.C. dba
ESTHETICA MD and DOES 1 through
10 inclusive

Defendant
X

 

Defendant Dimitry Rabkin, M.D., P.C. dba Esthetica MD (“Rabkin”) by and through its
undersigned attorneys, as and for its Answer to the Complaint herein, alleges as follows:

L Denies each and every allegation set forth in Paragraph 1 against Defendant and
denies knowledge or information sufficient to form a belief as to the truth of the allegations
therein concerning any other party.

JURISDICTION AND VENUE
2 Paragraph 2 of the Complaint states a legal conclusion, for which no response is

required.
Case 2:21-cv-06227-SRC-CLW Document5 Filed 04/28/21 Page 2 of 6 PagelD: 45

3. Paragraph 3 of the Complaint states a legal conclusion, for which no response is
required.
4, Denies each and every allegation set forth in Paragraph 4 of the Complaint.
3 Denies each and every allegation set forth in Paragraph 5 of the Complaint.
PARTIES
6. Denies knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 6 of the Complaint.

(f Denies each and every allegation set forth in Paragraph 7 of the Complaint.

8. Denies knowledge or information sufficient to form a belief as to the truth of the
allegations set forth in Paragraph 8 of the Complaint.

FACTUAL ALLEGATIONS

9. Denies knowledge or information sufficient to form a belief as to the truth of the
allegations set forth in Paragraph 9 of the Complaint.

10. Denies knowledge or information sufficient to form a belief as to the truth of the
allegations set forth in Paragraph 106 of the Complaint.

11. Denies knowledge or information sufficient to form a belief as to the truth of the
allegations set forth in Paragraph 11 of the Complaint.

12. Denies knowledge or information sufficient to form a belief as to the truth of the
allegations set forth in Paragraph 12 of the Complaint.

13. Denies knowledge or information sufficient to form a belief as to the truth of the
allegations set forth in Paragraph 13 of the Complaint.

14. Denies each and every allegation set forth in Paragraph 14 of the Complaint.

15. Denies each and every allegation set forth in Paragraph 15 of the Complaint.
Case 2:21-cv-06227-SRC-CLW Document5 Filed 04/28/21 Page 3 of 6 PagelD: 46

16. Denies each and every allegation set forth in Paragraph 16 of the Complaint.

17. Denies each and every allegation set forth in Paragraph 17 of the Complaint.

18. Denies each and every allegation set forth in Paragraph 18 of the Complaint.

19, Denies knowledge or information sufficient to form a belief as to the truth of the
allegations set forth in Paragraph 19 of the Complaint.

20. Denies each and every allegation set forth against Defendant in Paragraph 20 of
the Complaint and denies knowledge or information sufficient to form a belief as to the truth of
any allegations therein concerning any other party.

21. Denies knowledge or information sufficient to form a belief as to the truth of the
allegations set forth in Paragraph 21 of the Complaint.

22. Denies knowledge or information sufficient to form a belief as to the truth of the
allegations set forth in Paragraph 22 of the Complaint.

23. Denies each and every allegation set forth in Paragraph 23 of the Complaint.

24. Denies knowledge or information sufficient to form a belief as to the truth of the
allegations set forth in Paragraph 24 of the Complaint.

25. Denies each and every allegation set forth in Paragraph 25 of the Complaint.

26. Denies each and every allegation set forth against Defendant in Paragraph 26 of
the Complaint.

27. Denies each and every allegation set forth against Defendant in Paragraph 27 of
the Complaint and denies knowledge or information sufficient to form a belief as to the truth of

any allegations therein concerning any other party.
Case 2:21-cv-06227-SRC-CLW Document5 Filed 04/28/21 Page 4 of 6 PagelD: 47

28. Denies knowledge or information sufficient to form a belief as to the truth of the
allegations set forth in Paragraph 28 of the Complaint.

29. Denies each and every allegation set forth in Paragraph 29 of the Complaint.

30. Denies each and every allegation set forth in Paragraph 30 of the Complaint.

31. Denies each and every allegation set forth in Paragraph 31 of the Complaint.

32. Denies knowledge or information sufficient to form a belief as to the truth of the

allegations set forth in Paragraph 32 of the Complaint.

FIRST CAUSE OF ACTION
COPYRIGHT INFRINGEMENT
17 U.S.C. 101 et seq
33. In response to Paragraph 33, Defendant repeats and reiterates its responses to
Paragraphs 1 through 32 as if fully set forth herein.
34, Denies each and every allegation set forth in Paragraph 34 of the Complaint.
35, Denies each and every allegation set forth in Paragraph 35 of the Complaint.
36. Denies each and every allegation set forth in Paragraph 36 of the Complaint.

37, Denies each and every allegation set forth in Paragraph 37 of the Complaint.

38. Denies each and every allegation set forth in Paragraph 38 of the Complaint.

PRAYER FOR RELIEF
Denies that Plaintiff is entitled to any of the relief sought in the Prayer for Relief.
AFFIRMATIVE DEFENSES

FIRST AFFIRMATIVE DEFENSE
(Failure to State a Cause of Action)

1. Plaintiff fails to set forth a cause of action against Defendant.
Case 2:21-cv-06227-SRC-CLW Document5 Filed 04/28/21 Page 5 of 6 PagelD: 48

SECOND AFFIRMATIVE DEFENSE
(Failure to Join a Required Party)

2 Plaintiff has failed to join a necessary and indispensable party.

THIRD AFFIRMATIVE DEFENSE
(Incorrect Party Named as Defendant)

J Plaintiff has named the incorrect party as Defendant in this action.

FOURTH AFFIRMATIVE DEFENSE
(Laches)

4. Plaintiff's claims are barred by the doctrine of laches.

FIFTH AFFIRMATIVE DEFENSE
(Fair Use)

ea Use of the photograph in question is protected under the doctrine of fair use.

SIXTH AFFIRMATIVE DEFENSE
(Absence of Copyright Protection)

6. Plaintiff has not established any copyright in the images that are subject of the
Complaint.

SEVENTH AFFIRMATIVE DEFENSE
(Justification/Good Faith)

7. All actions alleged to have been taken by Defendant were justified and/or taken in
good faith and were not willful, purposeful or intentional.

EIGHTH AFFIRMATIVE DEFENSE
(Statute of Limitations)

8. Plaintiff's claims are barred by the applicable statute of limitations.

NINTH AFFIRMATIVE DEFENSE
(Implied License)

9, There was an implied license to use each of the photographs referenced in the

Complaint.
Case 2:21-cv-06227-SRC-CLW Document5 Filed 04/28/21 Page 6 of 6 PagelD: 49

TENTH AFFIRMATIVE DEFENSE
(License to Use Photographs)

10. Upon information and belief, a license for publication of the subject photographs
was obtained or not required.

ELEVENTH AFFIRMATIVE DEFENSE
(De Minimis Use)

11. Any use of the photographs referenced by Plaintiff was de minimis.
DEMAND FOR JURY TRIAL
Defendant hereby demands a trial by the jury on the claims herein and all issues and
claims so triable in this action.
WHEREFORE, Defendant respectfully requests that the Court enter judgment:
(i) dismissing Plaintiff's Complaint in its entirety;
(ii) awarding Defendant its reasonable costs and attorneys’ fees; and

(1i1) awarding Defendant such other and further relief as the Court deems just and proper.

Dated: April 21, 2021 7
CyorR

Clifford J. Ramundo
299 Forest Avenue

Paramus, New Jersey 07652
Tel: (201)599-0412

Fax: (201) 599-9766

Email: cjr@cramundo.com

 

BERNSTEIN CHERNEY LLP

By: /s/ Hartley T. Bernstein

Hartley T. Bernstein Esq. pro hac vice pending
767 Third Avenue, 30th Floor

New York, N.Y. 10017

(212) 381-9684
hbernstein@bernsteincherney.com

Attorneys for Defendant
